Citation Nr: 0806786	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a congenital 
deformity of the L-5 lumbosacral spine.

2.  Entitlement to service connection for a congenital 
deformity of the L-5 lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1953.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  A July 1953 decision disallowed the veteran's claim for 
failure to prosecute in that he did not attend his physical 
examination; notice of this decision was issued to the 
veteran on July 3, 1953.  The appellant did not attend a 
physical examination within one year of notice of the 
decision.

2.  The evidence associated with the claims file subsequent 
to the July 1953 decision is new and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a congenital deformity of the L-5 
lumbosacral spine, and raises a reasonable possibility of 
substantiating the claim.

3. The veteran's congenital deformity of the L-5 lumbosacral 
spine was not noted on the service entrance examination.

4.  Clear and unmistakable evidence demonstrates that the 
veteran's congenital deformity of the L-5 lumbosacral spine 
existed prior to service.

5.  Clear and unmistakable evidence demonstrates that the 
veteran's congenital deformity of the L-5 lumbosacral spine 
did not permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  The July 1953 decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for service connection for a 
congenital deformity of the L-5 lumbosacral spine has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. 
§ 3.156(a) (2007).

3.  The veteran's congenital deformity of the L-5 lumbosacral 
spine clearly and unmistakably existed prior to his entry 
into military service, and the presumption of soundness at 
induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(b) (2007).

4.  The veteran's preexisting congenital deformity of the L-5 
lumbosacral spine was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Because the claim has 
been reopened and is addressed on the merits, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's claim.  See Kent 
supra.

As to the issue of service connection, here, VA's duty to 
notify was satisfied by way of letters sent to the appellant 
in April 2004 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The veteran was 
provided a second VA letter in November 2005.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Albuquerque VA Medical Center from 
June 2001 to April 2004.  The veteran was provided an 
opportunity to set forth his contentions during the December 
2007 hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in May 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran stated in an April 2006 letter that he had no other 
information to provide pertinent to his claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's April 2004 
claim to reopen service connection for a congenital deformity 
of the L-5 lumbosacral spine was received after August 29, 
2001, "new and material evidence" means evidence not 
previously submitted to agency decision makers which, by 
itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

In this case, in a July 1953 decision, the veteran's claim 
for service connection for a congenital deformity of the L-5 
lumbosacral spine was denied on the basis that the veteran 
had failed to undergo the general physical examination part 
of his VA medical examination, and therefore denial of the 
claim was based on a failure to prosecute.  Notice of this 
decision was issued on July 3, 1953.  The veteran did not 
submit to a timely medical examination within a year of the 
decision, and the July 1953 denial of service connection for 
a congenital deformity of the L-5 lumbosacral spine became 
"final" under 38 U.S.C.A. § 7105(c); 38 C.F.R. §38 U.S.C.A. 
§ 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the July 1953 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final July 1953 decision. 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed July 1953 decision is 
new and relates to the question of whether the veteran's 
congenital deformity of the L-5 lumbosacral spine was 
incurred in or aggravated by service.  New evidence includes 
the VA treatment records from the Albuquerque VA Medical 
Center (VAMC) from June 2001 to April 2004, the veteran's 
sister's statement of August 2003, VA medical examination of 
May 2004, with opinion of March 2005, the veteran's 
statements of March 2004 to October 2006 and the veteran's 
testimony presented at a hearing on appeal in December 2007.  
The VA medical opinion notes that the veteran sustained an 
injury when loading some rockets or missiles and one fell on 
his back while he was in military service.  It was further 
pointed out that since the initial injury, the veteran has 
experienced lumbosacral problems that have been slowly 
progressive.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for a 
congenital deformity of the L-5 lumbosacral spine, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for a Congenital Deformity of Lumbosacral 
Spine

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for a 
congenital deformity of the L-5 lumbosacral spine.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).    

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service. VAOPGCPREC 82-90. 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2002); 38 C.F.R. 
§ 3.306 (2007).  See also VAOPGCPREC 3-2003. 

Turning to the merits of the claim, the veteran's congenital 
deformity of the L-5 lumbosacral spine was not "noted" on the 
service entrance examination.  Because congenital deformity 
of the L-5 lumbosacral spine was not "noted" at the time of 
the service entrance examination, the veteran is entitled to 
the presumption of sound condition.  38 U.S.C.A. § 1111.

On the question of whether the veteran's congenital deformity 
of the L-5 lumbosacral spine pre- existed active duty 
service, a precedent opinion of the VA General Counsel, 
VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-
85), held in essence that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The veteran contended at his December 2007 hearing that his 
currently diagnosed congenital deformity of the L-5 
lumbosacral spine began in service in the U.S. Navy when a 
rocket he was loading fell on his back, and he was 
subsequently discharged from service in March 1953 by a 
Medical Board which determined that he was unfit for service 
due to his back injury.  The veteran asserts that his 
congenital deformity of the L-5 lumbosacral spine continues 
to cause him pain.  

Service medical records show that when the veteran entered 
service, there were no noted back abnormalities.  In November 
1952, a service medical x-ray record indicates the veteran 
was treated for lumbosacral strain, with a backache of two 
months duration after heavy lifting.  His pain had increased 
and rendered him unable to perform duty.  A physical 
examination was non-revealing and a neurological examination 
was essentially negative.  He was hospitalized at the Naval 
Amphibious Base in Coronado, California for one week, and 
then transferred to the U.S. Naval Hospital in San Diego 
(Balboa), California.

Service medical records of February 1953 indicate that 
according to the veteran's own history, he suffered sudden 
onset of pain in the mid to low back following a lifting 
strain about two months prior to service entry.  The record 
also states that the veteran injured his back originally four 
years prior to service admission in a motorcycle accident.  
The veteran was immobilized in a plaster cast, with some 
relief provided by a back brace.  X-rays revealed a 
suggestion of subluxation of the lumbosacral facets and a 
questionable defect in the parsinterarticularis of the L-5 on 
the left.  The Medical Board determined that the veteran did 
not meet the minimum standards for enlistment, that he was 
unfit for military service, by reason of physical disability, 
and that the physical disability was neither incurred in nor 
aggravated by a period of active military service.  The 
veteran waived his rights to a full and fair hearing in 
February 1953, and was discharged from duty in March 1953 
with a diagnosis of "deformity congenital of lumbosacral 
joint (spondylolysis L-5)"

Post-service records include the VA May 1953 x-rays which 
showed bilateral first lumbar ribs, minimal extra-rotatory 
scoliosis of the lumbar area, normal intervertebral spacing, 
no intrinsic pathological changes were noted involving the 
lumbar vertebral bodies, neural arches, accessory processes 
or apophyseal joints.  The terminal sacrum and coccyx showed 
no roentgen evidence of osseous or articular pathology.  In 
June and July 2001, the veteran was treated at the VA for 
lumbosacral sprain that had occurred several times in his 
life, resulting in weakness in his lumbosacral area with 
episodic back pain on exertion.  VA treatment records of 
January 2002 show the veteran had chronic low back pain.  

X-ray reports of June 2003 revealed extensive, anterior, 
bridging osteophytes in the lower thoracic and lumbar spine 
with partial loss of intervertebral disc space most notable 
at L4-L5 where there is minor spondylolisthesis as well.  An 
early degenerative change was noted in the posterior facet 
joint on the right at L5-S1.  No acute injury was observed.  
A magnetic resonance imaging (MRI) report of the same month 
revealed moderate to severe canal stenosis at L3/4 secondary 
to a cyst measuring 15 millimeters by 8 millimeters within 
the canal posteriorly, but without impingement on the neural 
foramen.  There was cystic/fluid signal within the L3/4 
interspinous space and scar tissue extending from the spinous 
processes to the skin at that level.  The physician also 
found grade one anterolisthesis of L4 on L5 secondary to 
severe facet hypertrophy and consequent bilateral severe 
neural foramina narrowing, but no spinal stenosis at that 
level.  There was bilateral moderate neural foramenal 
narrowing at L5/S1 secondary to facet hypertrophy.  In an 
August 2003 letter the veteran's sister wrote that her 
brother had not injured himself in a motorcycle accident 
before service, but rather it was in service that he injured 
his back.

In April 2004, the veteran was treated at VA for lower back 
pain, and a May 2004 VA examiner diagnosed him with chronic 
low back strain secondary to severe degenerative disc disease 
of the lumbar spine with evidence of bilateral radiculopathy 
on both lower extremities, but did not offer an opinion, as 
the C-file was unavailable.  The examiner stated that 
evidence showed the osteoarthritis in his joints and spine 
was the result of aging.  

In a March 2005 addendum, the same VA examiner, having 
reviewed the claims file, opined that it was the examiner's 
medical opinion that the veteran's low back condition was 
less likely than not due to his back pain complaint when he 
was on active military duty.  The opinion was based on the x-
ray of 1953 which showed a normal lumbar spine with only some 
signs of dextroconvexity scoliosis, which most likely was 
congenital.  Additionally, the examiner's opinion was based 
on the x-ray evidence of severe osteoarthritis, not only in 
the veteran's lower back, but also in his thoracic and 
cervical spines, all very severe, and in both shoulders and 
hips.  This meant that all of the veteran's osteoarthritis 
was due to his old age and all the jobs that he had after he 
left the military, which included being a carpenter's helper 
for 12 years, working as a repair mechanic of little 
machines, as a dump truck driver in a construction business 
for four years, and at a security job for five years.  The 
examiner stated, "the severity of his arthritis in all his 
spine, his shoulder and his hips is a sign that the veteran 
overused all these parts of his body during all these years, 
with secondary severe degenerative changes in these parts of 
his body."

At his December 2007 hearing, the veteran testified that he 
had no back injuries prior to service; however, in service a 
40 pound rocket dropped on his back and that he was put on 
bed rest or light duty for it, then spent 3 months in the 
Balboa Naval Hospital being treated until he was discharged 
by a medical board.  He clarified the service medical records 
that he said incorrectly indicated he had been involved in a 
motorcycle accident before service; instead, he had been in 
scooter accident before service.  He testified that after 
service he could not afford medical care, and did not realize 
he was eligible for VA care.  Although he had some private 
chiropractic treatment for his back after service, those 
records were no longer available.  He had trouble getting and 
keeping jobs because of his back condition and he retired in 
1995.  

The evidence in favor of the veteran's claim includes his 
testimony that his current back disability was incurred in 
service.  However, in order to render competent medical 
opinion, a witness must be competent to be probative as to 
the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.  Also weighing in the veteran's 
favor are service medical reports that indicate the veteran 
was treated for a lumbosacral disorder in service, and which 
ultimately led to his being medically discharged in March 
1953.  

On the question of whether there was any increase in severity 
of the congenital deformity of the L-5 lumbosacral spine, in 
addition to the absence of evidence of on-going treatment for 
the disability upon separation from service, the evidence is 
also negative for post-service complaints, treatment, or 
findings regarding his congenital deformity of the L-5 
lumbosacral spine until 2001, which is, notably, 48 years 
after service separation.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, regarding the 
question of an increase in severity of the congenital 
deformity of the L-5 lumbosacral spine, the aforementioned VA 
examiner's medical opinion notes the veteran's low back 
condition was less likely than not due to his back pain 
complaint when he was on active military duty.  Also weighing 
against the veteran's claim is the VA examiner's March 2005 
opinion, based upon an extensive review of the claims file, 
that the veteran's current arthritis of the lumbosacral spine 
is as a result of the natural process of aging, and not due 
to any incident in service.  

For the above reasons, the Board finds that the presumption 
of sound condition of the spine is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
veteran's congenital deformity of the L-5 lumbosacral spine 
was not aggravated during service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303.  Additionally, there is no evidence of 
arthritis manifesting to a compensable degree within a year 
of service.  38 C.F.R. 3.307(a)(3).  

For these reasons, the Board finds that congenital deformity 
of the L-5 lumbosacral spine was not incurred in, or 
aggravated by, active military service.  As the standard is 
clear and unmistakable evidence to rebut the presumption of 
sound condition at service entrance, the rule of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case.






ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for congenital 
deformity of the L-5 lumbosacral spine has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for a congenital deformity of the L-5 
lumbosacral spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


